PER CURIAM:
Plaintiff Escro Storage and Cartage, Inc. appeals from an order of the United States District Court for the Western District of New York, John T. Curtin, dismissing its complaint against both defendants, Internal Revenue Service (IRS) and Frontier Distribution Line, Inc. (Frontier). The district court held that it lacked jurisdiction to entertain plaintiff’s action for damages against the IRS, citing 28 U.S.C. § 2680(a), (c) and (h). The court then refused in its discretion to hear plaintiff’s pendent claim against Frontier. Plaintiff argues on appeal that jurisdiction exists under 26 U.S.C. §§ 6335, 7426, and 28 U.S.C. §§ 1340, 1346(a) (2) and (e). We have considered these claims and on this record find them without merit.
The judgment of the district court is affirmed.